Citation Nr: 1627740	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-18 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and an electronic file known as the Veterans Benefits Management System (VBMS).

The Board notes that in September 2009 the Veteran submitted a notice of disagreement with a decision denying a right fool ulcer, and a statement of the case was issued by the RO in May 2010.  However, the Veteran did not subsequently submit a timely appeal statement.  Therefore, that issue is not currently before the Board.  

The reopened claim for service connection for a low back disorder is addressed in the REMAND that follows the ORDER section of the decision below.


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied the claim for service connection for a low back disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In an October 2002 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder because the medical evidence failed to show a currently diagnosed disorder.  In denying the claim, the RO acknowledged the Veteran received in-service treatment for low back symptomatology, but determined that the evidence failed to show a diagnosed chronic low back disorder related to his military service.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision or submit any pertinent evidence within the appeal period.

Evidence associated with the record since the October 2002 rating decision includes a May 2012 VA back examination report reflecting a diagnosis of degeneration of the lumbar or lumbosacral intervertebral disc since November 2011.  The record also now includes the Veteran's statement of continued back problems since active duty.  The Board finds that this medical and lay evidence is not cumulative or redundant of the evidence of record at the time of the October 2002 rating decision.  Moreover, this evidence relates to unestablished facts necessary to substantiate the Veteran's claim. Therefore, it is new and material, and he claim for service connection for a low back disorder is reopened.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for a low back disorder is granted.



REMAND

Additional development is needed before a decision can be reached regarding the reopened service connection claim.

Initially, it does not appear that all of the medical records pertinent to the Veteran's claim have been included in the paper or electronic claims files.  In the May 2012  VA back examination report, the examiner noted that the Veteran had received VA treatment for his back symptomatology since December 2008 and also acknowledged that his current low back disorder was diagnosed in November 2011.  Additionally, VA treatment records further indicate that the Veteran is in receipt of Social Security Administration (SSA) disability benefits due to his back disorder.  However, records of the VA treatment for his low back from 2008 are not currently in evidence, and VA has not made any efforts to obtain the records associated with his SSA disability claim.  As these records are pertinent to the Veteran's claim, the RO or the Appeals Management Center (AMC) must take appropriate action to associate this record with the evidence of record, as well as any other outstanding evidence.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records).

A remand is also needed in order to afford the Veteran a new VA examination for this claim.  He underwent a VA examination in May 2012, at which time the examiner opined that it was less likely than not that the Veteran's current low back disorder is due to, caused by, or the manifestations of his April 1984 in-service complaints of back symptomatology.  The examiner based this opinion, in part, on the Veteran's December 2008 report of having back pain since his military discharge in 1986, whereas the examiner noted that the Veteran separated from active duty in 1984.  Although the Board acknowledges that the Veteran incorrectly characterized his date of discharge, it does not find this error to minimize his consistent reports of having experienced low back pain since service.  In providing the opinion against the claim, the examiner also relied upon the absence of documentation of the Veteran's claimed in-service injury of being struck by a tank turret.  Essentially, the examiner's opinion does not give adequate consideration to the Veteran's competent lay statements regarding the in-service injury or of experiencing low back symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  Given these deficiencies, the Veteran must be afforded a new examination to determine the etiology of his diagnosed low back disorder.

While on remand, the RO or the AMC must obtain all outstanding VA and private medical records pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain from the Social Security Administration a copy of any disability determinations it has rendered for the Veteran and a copy of the records upon which any such determinations were based.  

2.  Undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the claim.

3.  Then, afford the Veteran an appropriate examination by a physician with sufficient expertise, other than the May 2012 VA examiner, to determine whether the Veteran's current low back disability is etiologically related to his active service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  All necessary studies must be performed.  

Based on a review of the evidence, and with consideration of the Veteran's lay statements, the physician should provide an opinion as to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include the 1984 back symptomatology and the claimed in-service back injury.

In providing the requested opinion, the physician is specifically directed to consider:  (a) the Veteran's 1984 in-service treatment for low back symptomatology, to include a back stain; and (b) the Veteran's description of in-service injury of being struck in the back by a tank turret, notwithstanding the fact that no objective records of the accident are included in the evidence of record.  For purposes of providing the opinions, the physician should assume the Veteran is a reliable historian and that his statements regarding the in-service back injury are credible.

The examiner must consider and reconcile any conflicting medical evidence or opinions of record, to include the May 2012 VA opinion.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3. The RO or the AMC should undertake any additional development it deems necessary.

4.  After all development has been completed, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


